Citation Nr: 0400168	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  02-07 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel




INTRODUCTION

The veteran served on active duty from September 2000 to 
January 2001.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

Issues not on appeal

The record shows that the veteran filed a claim in January 
2002 which was construed by the RO as requesting an increased 
rating for his service-connected left knee disability and 
entitlement to service connection for low back disorder, 
which was claimed as secondary to the service-connected left 
knee disability.  Those claims were adjudicated by the RO in 
a rating decision dated in November 2002.  To the Board's 
knowledge, the veteran did not file a notice of disagreement 
with respect to these claims, and consequently they are not 
in appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C. § 7105, filing of a notice 
of disagreement initiates appellate review in VA 
administrative adjudication process, and request for 
appellate review is completed by claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

The Board also notes that the veteran may have raised an 
informal claim seeking a total disability rating on the basis 
of individual unemployability due to service-connected 
disability (TDIU) in a statement of May 2002 wherein he 
indicated that he could not work due to his knee and back 
problems.  In response to this statement, the record shows 
that the RO issued a deferred rating decision in June 2002 
with instructions to send the veteran the appropriate form 
(VA Form 21-8940) to file for these benefits.  The matter of 
TDIU is accordingly not on appeal and is referred to the RO 
for any appropriate action.


REMAND

The Board finds that additional evidentiary development of 
this case is required in order to properly adjudicate the 
claim.

Service medical records show that the veteran was separated 
from military service for medical reasons after four months 
and twelve days due to a left knee disability  
(osteochondritis dissecans), which as noted in the 
Introduction is service connected.  The veteran's service 
medical records show no findings with regard to the right 
knee.  However, the veteran contends that he injured both 
knees during advanced infantry training and that he was not 
properly evaluated for a right knee problem because the left 
knee condition that he sought specific treatment for provided 
sufficient grounds for his medical discharge.  

The veteran believes he has the same condition 
(osteochondritis dissecans) in his right knee.  In support of 
this contention, he submitted private medical records showing 
that he was evaluated for bilateral knee pain on February 6, 
2001, a few weeks after his discharge in January 2001, at 
which time he had some mild ridging in the medial aspects of 
both knees.  However, upon subsequent evaluation on February 
12, 2001 the physical examination and review of X-rays of the 
right knee (taken February 6th) did not disclose any abnormal 
pathology, although the examiner recommended an MRI of both 
knees.  Similar results on both physical examination and X-
rays were found on a VA examination conducted in June 2001, 
although the VA examiner at that time reported a diagnosis of 
osteochondritis dissecans in both knees.

Medical evidence later obtained by the RO continues to 
reflect a rather unclear assessment for the right knee.  For 
example, there is an X-ray report of the right knee dated in 
April 2002 which denotes a finding of "just a trace of 
narrowing of the medial joint compartment, but otherwise 
unremarkable," but a bone density (hip to ankle) study done 
in July 2002 showed normal right lower extremity soft 
tissues, skeleton and joint spaces.  Also, there is a VA 
examination for the right knee completed in July 2002 which 
denoted entirely normal findings on physical examination with 
the exception of a briskly positive Clark's test.  However, 
in an addendum report dated in July 2002, a VA physician 
reported a diagnostic impression of chondromalacia patellae 
of the right knee, although it appears as well that he found 
"no evident pathology" on X-rays.  A VA joints examination 
conducted in September 2002 (scheduled in connection with 
separate claim seeking higher evaluation of the service-
connected left knee disability) again noted normal physical 
examination findings for the right knee (including a negative 
Clark's test), but denoted a diagnosis of "right knee 
discomfort, secondary to compensating for left [knee] and may 
have osteochondritis there, as well."

The Board observes that the RO denied entitlement to service 
connection for the right knee disorder essentially on the 
basis that the veteran did not have a current disability of 
the right knee.  In support of this decision, the RO cited 
the United States Court of Appeals for Veterans Claims (the 
Court) case of Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999) [pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted].  

In this case, notwithstanding the apparently normal physical 
examination and X-ray findings, there are presently three 
diagnoses for the right knee established on the basis of VA 
compensation examinations:  osteochondritis dissecans in both 
knees (June 2001); chondromalacia patellae of the right knee 
(July 2002); and, right knee discomfort, secondary to 
compensating for left knee, possibly osteochondritis as well 
(September 2002).  

In light of the existence of current diagnoses, read together 
with the veteran's contentions and fact that service 
connection has been granted for the left knee based on in-
service injury, the Board believes the veteran should be 
scheduled for an examination to address whether a right knee 
disability exists and if so whether it is related to service 
and/or to the service-connected left knee disability.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2003) [medical examination or opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim].
This case is therefore REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  With the veteran's cooperation and 
assistance, VBA should obtain any 
additional relevant medical records not 
already associated with the claims file 
that pertain specifically to treatment 
for his knee disorders.

2.  Upon completion of the above, VBA 
should make arrangements with an 
appropriate medical facility for the 
veteran to be examined by a physician for 
the purpose of addressing the existence 
and etiology of the right knee disorder 
for which service connection is being 
sought.  The claims file should be 
provided to the examiner for review.  The 
examiner should determine whether the 
veteran has a disability of the right 
knee and if so, render a diagnosis or 
diagnoses.  The examiner should render an 
opinion addressing whether it is at least 
as likely as not that any current 
disability of the right knee was incurred 
during the veteran's military service.  
The examiner also should determine 
whether it is at least as likely as not 
that any current disability of the right 
knee was caused or aggravated by the 
service-connected left knee disability.  
A report of the examination should be 
associated with the veteran's VA claims 
folder.

3.  Thereafter, VBA must adjudicate any 
issues arising from this appeal, to 
include consideration of secondary 
service connection under 38 C.F.R. 
§ 3.310.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
an appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the  matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, mandates 
expeditious handling of all cases that have been remanded by 
the Board.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


